DETAILED ACTION
This office action is in response to claims on 07/10/2020. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/10/2020 & 10/15/2020 were filed on and after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-10 and 12-14 objected to because of the following informalities:   “A torque-limiting safety” should be “[[A]] The torque-limiting safety”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mayrhofer US 20160377682 A1 (Hereinafter “Mayrhofer”).

Claim 1, Mayrhofer teaches a torque-limiting safety circuit servo drive (Fig. 7) for an AC permanent magnet motor (Fig. 7, 1), comprising: 
a three-phase inverter bridge  (Fig. 7, 52) fed from a DC bus ([0052] it is implicit there is a DC bus because there is a power supply and inverter 52); 
a drive control circuit (Fig. 7, 2) for providing pulse-width modulated gate drive signals to the three- phase inverter bridge ([0053], The power unit 52 is controlled for this purpose by an engine control unit 53, for example in the form of a known PWM (pulse width modulation) signal),
the drive control circuit having a first safety channel safe-torque-off input (detailed fig. 7 below, STOa) and a second safety channel safe-torque-off input (detailed fig. 7 below, STOb); 
a first safety processor (fig. 7, 100) controlling the first safety channel safe-torque-off input (detailed fig. 7 below, STOa) of the drive control circuit based upon a first estimate of a motor current vector (Fig. 7, Iu, Iv, Iw); and 
a second safety processor (Fig. 7, 51) controlling the second safety channel safe-torque-off input (detailed fig. 7 below, STOb) of the drive control circuit based upon a second estimate of the motor current vector (Fig. 7, G & S); wherein 
the drive control circuit is adapted to shut down the three-phase inverter bridge responsive to input from either of the first safety processor or the second safety processor ([0052], As a result of the save torque off function STO, the polyphase synchronous machine 1 no longer receives any power supply that can lead to a rotational movement. The save torque off function STO thus ensures that the polyphase synchronous machine 1 is stopped).

    PNG
    media_image1.png
    477
    574
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mayrhofer, in view of Yamada US 20170070179 A1 (Hereinafter “Yamada”).
Regarding Claim 2, Mayrhofer teaches the torque-limiting safety circuit servo drive according to claim 1,

However, Yamada teaches comprising a first current sensor  (Yamada Fig. 1, 71) detecting current in a first motor phase (Yamada Fig. 1, iu), a second current sensor (Yamada Fig. 1, 72) detecting current in a second motor phase (Yamada Fig. 1, iu), and a third current sensor (Yamada Fig. 1, 4) detecting current in a DC bus (Yamada fig. 1, idc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a first current sensor detecting current in a first motor phase, a second current sensor detecting current in a second motor phase, and a third current sensor detecting current in a DC bus as taught by Yamada, in the system of Mayrhofer, for the purpose to detect an overcurrent in the DC bus to protect the circuit from further damage.
Allowable Subject Matter
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a third current sensor detecting current in a DC bus; a drive control circuit providing pulse-width-modulated gate drive signals to the three- phase inverter bridge, the drive control circuit having a first safety channel safe-torque-off input and a second safety channel safe-torque-off input, the drive control circuit adapted to emit a signal set representing a switching state of the three-phase inverter bridge to modify a pulse- width-modulated switching pattern; a first safety processor controlling the first safety channel safe-torque-off input of the drive control circuit; a second safety processor controlling the second safety channel safe-torque-off input of the drive control circuit; a first current vector calculator and error detector configured to detect a discrepancy .
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846